Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 06/14/2021.   The changes and remarks disclosed therein were considered.
	Claims 1-15 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 06/14/2021 with respected to the rejection of Ju Gi Seok have been fully considered and are persuasive (see pages 6-8 of an amendment filed 06/14/21).  The rejection of Ju Gi Seok has been withdrawn.
Allowable Subject Matter
3.	Claims 1-15 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Ju Gi Seok, Jung Bong-Kil and Hung Ji-Yu taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “ page buffers coupled to the memory cells through bit lines, the page buffers including first latches configured to temporarily store original data during a program operation and second latches configured to store verification data during a verify operation; and a command execution component configured to control the page buffers in response to a normal command signal, a suspend command signal, or a resume command signal, wherein the command execution component controls the page buffers to store the original data in the first latches and store the verification data in the second latches in response to the normal command signal, to provide the verification data, stored in the second latches, to the first latches in response to the suspend command signal, and to transfer the verification data from the first latches to the second latches in response to the resume command signal” in a memory device as claimed in the independent claim 1.  Claims 2-6 are also allowed because of their dependency on claim 1; or
Per claim 7: there is no teaching, suggestion, or motivation for combination in the prior art to “the page buffer is configured to: transfer the verification data stored in the fourth latch to the fifth latch when a suspend operation is started; perform a read operation using the fourth and fifth latches after reconfiguring the original data stored in the first to third latches based on the verification data transferred to the fifth latch; restore the verification data to the fourth latch using the data stored in the first to third latches when the read operation is finished; and resume a normal operation, which had been suspended due to the suspend operation, using the verification data restored to the fourth latch” in a memory device as claimed in the independent claim 7.  Claims 8-10 are also allowed because of their dependency on claim 7; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “performing a program operation by increasing a threshold voltage of memory cells using original data stored in first latches and by performing a verify operation of the memory cells using second latches; suspending the program operation when a suspend command is received during the program operation; transferring verification data, stored in the second latches, to the first latches when the program operation is suspended; performing a read operation, corresponding to the suspend command, using the second latches; restoring the verification data to the second latches using the data stored in the first latches when the read operation is completed; and resuming the suspended program operation using the restored verification data” in a method of operating a memory device as claimed in the independent claim 11.  Claims 12-15 are also allowed because of their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.